Title: The Colonist’s Advocate: IX, 12 February 1770
From: Colonist’s Advocate
To: 


The Grenvillians labour to persuade us, that there is an Inconsistency in the Colonists refusing to submit to British Taxation, at the same Time that they acknowledge themselves obliged to obey the Laws of the Mother-Country. The Enemies of the Colonists must be very shallow Politicians, if they be really and sincerely at a Loss to understand, that, in a free Country, paying Taxes is, and always must be, giving a Part of their Property. But how can the Colonists be said to give what is taken from them by Force, and against their own Consent? In former Times, the Commons of England had no Legislative Power. The Kings called them together only that they might settle among themselves what they could afford to contribute for the Expences of Government. And when this was settled, they were dismissed. But does any Body, on that Account, doubt whether the People, in those Times, thought themselves obliged to obey the Laws? Our Fathers, therefore, saw a clear Difference between Legislation and Taxation, though our Grenvillians cannot, or rather will not. So lately as Queen Elizabeth’s Time, that sagacious Princess used to boast, that she had seldom called Parliaments; which was saying, in other Words, that she had seldom called on her Subjects for Money. It was, in former Times, often mentioned in the Preambles of the Writs for calling of Parliaments, that it was proper that they, who were to raise the Money, should meet, and settle how much they could raise. Even in our Times, the King directs that Part of his Speech which relates to the raising of the Supplies, to the Gentlemen of the House of Commons; because the House of Commons are representatively the Persons who are to contribute the Money. A Money Bill must not originate in the House of Lords. It must not be amended, or undergo the least Alteration in the Upper House. The Lords can only pass, or reject it. And why all this Delicacy about Money-Bills, but because Property, in a free Country, is a very delicate Affair? The Peers, with all their High Honours and Privileges, and the Power of deciding all Suits about Property, finally, and without Appeal, are not permitted, by the Constitution, to intermeddle in Grants of Money, because it is supposed, that the Proportion of the Taxes, contributed by them, is inconsiderable, and because giving them Power in disposing of what is not, in any considerable Proportion, their Property, was, by the Wisdom of our Forefathers, thought unjust and unsafe.
Thus the Grenvillian Notion of a necessary Connexion between Subjection and Taxation, appears to strike at the very Root of that important Part of our Constitution, which secures to us the Possession of our Property; and is therefore to be abhorred and opposed by every free-born Englishman, who ought to be ready to die in Defence of Lord Chatham’s truly constitutional Doctrine, That Taxation, without Representation, is Slavery.
If the Lords are not allowed to originate a Money-Bill, because they are to pay but a small Part of the Tax, on what Principle of Liberty or Property, do the Grenvillians argue, that the House of Commons of England may originate an American Money-Bill, of which they are to pay no Part, nay, which will serve to lessen the Burthen upon themselves? If the Lords may put a Negative upon a Money-Bill, merely because otherwise, they might alledge, they are taxed against their Will, ought not, by Parity of Reason, Three Millions of People (by whom we have been such Gainers, as I have shewn in former Papers) to have the Power of rejecting a Bill for taxing them, because otherwise they too may alledge, they are taxed against their Will?
Our Kings, in their Speeches, at the Conclusions of Sessions, are wont to thank the Commons for raising Supplies. Why? Because the Supplies granted are out of their own, and their Constituents Property. When the Commons lay a Tax on America, whom is the King to thank, the House for giving what is neither their own Property, nor that of their Constituents? Or the Americans, for being deprived of their Property, without and against their Consent? Would not either of these be a Mockery unworthy of the King, or of the House?
With what View were the Colony-Assemblies originally instituted? What has been all along the Business of those Assemblies? Why are they called Assemblies of Representatives? Why have the People all along submitted to be taxed by them? Are they to meet hereafter only to settle the Assize of Bread, and the Rates of Labour by the Day? The Grenvillians say, We are but ill-represented in Parliament, where we are taxed. Is that a Reason why the Colonists must be taxed where they are not represented at all? The Colonists have all along laboured under the same Hardship as we in England. They are not represented in an adequate Manner in the Provincial Assemblies, in which they have always been taxed. Is this Grievance to be redressed by taking from them their inadequate Representation, and giving them, instead of it, no Representation?
Forty Shillings Freehold a Year in England, gives Representation in the Assembly which has the Power of Taxation. On Grenvillian Principles, Forty Thousand a Year give no Right to an American. His All may be voted away without his Knowledge. Yet the Grenvillians will tell him, he is a free British Subject, and enjoys every Privilege enjoyed by the Inhabitants of the Mother-Country. Whether this is not an Insult on Common-Sense, is submitted to the Judgment of the Reader.
